Citation Nr: 1549653	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  12-03 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable rating for left eye pterygium.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1961 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in November 2012.  A transcript of that hearing is associated with the claims file and has been reviewed.

In a November 2014 decision, the Board denied a compensable evaluation for the Veteran's service-connected left eye pterygium.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, the Court issued an order granting a September 2015 joint motion for remand (JMR).  The appeal was returned to the board for action consistent with the September 2015 JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the September 2015 JMR, a remand is required to schedule the Veteran for an adequate VA examination to address his left eye symptomatology.  The examiner is asked to comment on the Veteran's complaints of itching, tingling, a pulling sensation, and occasional blurriness and whether or not they are related to the Veteran's service-connected left eye pterygium.  Additionally, the examiner should clarify whether the Veteran suffers from conjunctivitis attributable to his left eye pterygium. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA eye examination to assess the nature and severity of the Veteran's left eye pterygium symptomatology.  The examiner should review the claims file, to include a copy of this remand, and note that such a review was completed in the examination report.  All tests and studies, if deemed warranted, should be accomplished, and all clinical findings should be reported in detail.

With respect to each of the Veteran's eye symptoms, including the Veteran's complaints of itching, tingling, a pulling sensation, and occasional blurring, the examiner should indicate whether the condition represents a manifestation or progression of the Veteran's service connected left eye pterygium.  The examiner should also indicate whether or not the Veteran has conjunctivitis attributable to his left eye pterygium. If there are any eye symptoms that are not due to the pterygium, the examiner should clearly identify those symptoms, state their cause, and why the symptom(s) is not related to the pterygium.

A complete, clearly-stated rationale for the conclusions reached must be provided.

2. After completing the above actions and any other development deemed necessary, readjudicate the Veteran's claim for entitlement to a compensable rating for left eye pterygium.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

